Citation Nr: 1403843	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to April 1983, with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for a for a psychiatric disorder (on de novo review) is being REMANDED to the RO.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2001 rating decision denied the Veteran service connection for a psychiatric disorder, finding in essence that there was no showing of a nexus between a current psychiatric disorder and her military service.

2.  Evidence received since the February 2001 rating decision (presumed to be credible) suggests that the Veteran's current psychiatric disorder is etiologically linked to military service; the evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies in this case.  However, as that portion of the claim that is being addressed is being allowed (the claim is being reopened) there is no need to belabor the impact of the VCAA on this matter as any VCAA-mandated notice or duty to assist omission is harmless.

The Veteran contends that she currently suffers from psychiatric disorder, to include PTSD, caused or aggravated by an alleged event during her military service in Germany during which she reports that she was sexually assaulted.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and in the Veterans Benefits Management System, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  VA published a final rule that amended its adjudication regulations governing claims of service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).


38 C.F.R. § 3.304(f)(5) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A February 2001 rating decision denied the Veteran service connection for PTSD.  She was furnished notice of that determination and of her appellate rights.  She did not file a notice of disagreement or submit new and material evidence within one year following notification of the decision, and the February 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The denial of service connection for PTSD was predicated essentially on a finding that there was no nexus between the Veteran's PTSD and her military service.  The decision found "the evidence of record does not establish the occurrence of sexual trauma in service," and found "[t]he evidence more clearly shows the diagnosis of post traumatic stress disorder is the result of sexual abuse during the veteran's childhood."

Evidence received since the February 2001 RO rating decision includes the Veteran's testimony at her September 2012 Board hearing, when the Veteran provided additional detail regarding her history of trauma and her experience with symptoms stemming from the claimed in-service trauma as distinguished from pre-service trauma.  The Veteran testified that although she struggled with substance abuse prior to her military service in Germany, her behavior changed after the claimed in-service assault as she "began drinking liquor at that time.  Strong liquor."  The Veteran testified that although it is true that she has had nightmares and flashbacks about her pre-service trauma, she has also had nightmares and flashbacks about her claimed trauma in service.  She was asked: "what would you say has had the more negative impact on your life?  What happened to you as a kid, or what happened to you in service?"  The Veteran replied: "What happened to me in the service," and presented some explanation for this statement.

As service connection for a psychiatric disorder (PTSD) was previously denied on the basis that there was no nexus between the Veteran's diagnosis and her military service (citing both that the claimed in-service stressor was not verified and that the shown psychiatric disorder was attributed to pre-service trauma), for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's psychiatric disorder is etiologically linked to her military service.  With reference to the bases of the prior denial, this may involve evidence that tends to show the occurrence of the claimed in-service trauma/stressor or evidence that that tends to show that a current psychiatric disorder is linked to her time in service.

The Veteran is competent to testify to facts such as (1) her recollection of in-service trauma, (2) a change in her behavior following the claimed trauma (a change in drinking habits to self-medicate), and (3) her experiences with nightmares and flashbacks referencing the in-service trauma as distinguished from pre-service traumas; this testimony involves the Veteran's knowledge of matters perceivable to her as a layperson.  For the purposes of this analysis, the Board must presume the credibility of these statements.  Although testimony from the Veteran identifying the occurrence of the claimed in-service trauma was already of record at the time of the prior final denial, the Veteran's recent testimony indicates some potentially pertinent behavior change following the claimed in-service trauma; if true, such a behavior could potentially be considered corroborative of the occurrence of the in-service personal assault.  Also, the recent testimony indicating that current symptoms of nightmares and flashbacks reference the claimed in-service trauma (and not merely her pre-service childhood trauma) were not of record at the time of the prior final denial; evidence of record at the time of the prior final denial indicated only that such symptoms referenced pre-service childhood trauma.  A diagnosis of PTSD for the Veteran was of record at the time of the prior final denial, but there was no evidence at that time suggesting that the Veteran's symptoms of nightmares and flashbacks referenced any in-service events (rather than pre-service traumas).  The Board finds that the Veteran's testimony regarding in-service behavior change and the testimony concerning nightmares and flashbacks referencing the claimed in-service stressor presents new evidence.  Noting that a basis of the prior final denial concerned the absence of showing that the Veteran's diagnosed PTSD was linked to a claimed in-service trauma (rather than pre-service trauma), the Board finds that the Veteran's new testimony indicating that her PTSD symptoms of nightmares and flashbacks reference the claimed in-service stressor may be reasonably viewed as material.  Also, noting that a basis of the prior final denial concerned the absence of evidence confirming the occurrence of the claimed in-service stressor, and considering 38 C.F.R. § 3.304(f)(5), the Veteran's new testimony regarding behavioral change following the claimed in-service trauma may be reasonably viewed as material.

The Board therefore finds that the additional evidence received after the prior final denial relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a psychiatric disorder may be reopened.  De novo review of this claim is addressed in the remand below.
ORDER

The appeal seeking to reopen a claim of service connection for a psychiatric disorder is granted.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

During her September 2012 Board hearing, the Veteran indicated that she received potentially pertinent medical treatment at VA medical facilities from the time proximately following service through the 1980s, 1990s, and 2000s.  Only a small portion of the described VA medical treatment is documented with records in the record on appeal.  As reports of VA treatment are constructively of record (and as the discussion at the Board hearing indicates they are reasonably likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, during the September 2012 Board hearing, the Veteran indicated that she received psychiatric treatment while incarcerated for a period of months in 2002.  As was noted at the hearing, records from the pertinent facility are not associated with the record.  The Veteran related that she had sought to obtain records from the facility, but was unsuccessful.  These records may be pertinent to the appeal, and VA's duty to assist the Veteran includes assistance in development for these records.  

The Veteran contends that she has an acquired psychiatric disability relating to a described stressor event during her service in Germany which involved a personal assault.  The Board notes that the RO scheduled the Veteran for a VA examination to address questions pertinent to this claim during the original adjudication of this issue in January 2001, but she failed to report for the examination at that time.  The Board notes that during the September 2012 Board hearing, the Veteran's representative made comments suggesting that the Veteran desired to have a new VA examination to assist her including with respect to obtaining a determination concerning whether the evidence shows behavioral changes in service which may corroborate her claim of an in-service sexual trauma.

Under the circumstances, the Board finds that an examination by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current acquired psychiatric disability (with consideration of the revised version of 38 C.F.R. § 3.304(f)(5)) is warranted.

Finally, the Board observes that under 38 C.F.R. § 3.304(f)(5), VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  During the processing of this remand, the RO shall have the opportunity to ensure that all requisite notice and assistance is provided to the Veteran in connection with this claim.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issue on appeal, to include notice requirements specific to PTSD claims based on an allegation of in-service personal assault.

2.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation she has received for psychiatric and mental health disorders, including the treatment discussed at the Board hearing (VA treatment in the 1980s, 1990s, and 2000s as well as treatment during incarceration in approximately 2002).  She should also be asked to provide all releases necessary for VA to secure the records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified by the Veteran.

If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  The RO should obtain for the record copies of any VA treatment records (those not already associated with the claims file) pertaining to treatment the Veteran has received for psychiatric / mental health disorders on appeal (including from all VA facilities identified by the Veteran in response to the information request above).  If any records requested are unavailable, the reason for their unavailability (to include not being shown to have existed) must be noted.

4.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are based on a stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The RO should advise the examiner that the Veteran is claiming she has an acquired psychiatric disability, to include PTSD, based on a sexual assault in the military and advise the examiner of what information (if any) is corroborated.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Is there evidence in the record of action or behavioral changes which indicate that a claimed assault occurred in service?  If so, please identify all such evidence.

(b) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  Specifically, does she have PTSD based on a stressor event of being sexually assaulted in service?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD or that diagnosed PTSD resulted from a pre- or postservice stressor event(s), the rationale for such conclusion(s) must be explained in detail.

(c) As to any (and each) psychiatric diagnosis other than PTSD, please indicate whether such entity is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/corroborated event(s) therein.

The examiner must explain the rationale for all opinions.

5.  The RO should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


